DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 15, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on March 4, 2021.  These drawings are approved.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pringle (Pat Num 3,098,893) in view of Shah et al (Pub Num 2012/0247800).   Pringle discloses a cable (Figs 1-2) capable of transmitting power or communication signals (Col 2, lines 51-60).   Specifically, with respect to claim 1, Pringle discloses a cable (Fig 1) comprising a core unit (10, 11, 12) having at least one conductor (10) and an insulating layer (12) surrounding each conductor (10), a first shielding layer (13) surrounding the core unit (10, 11, 13) and being .   
	While Pringle teaches that the matrix material of the shield may be a carbon black imbedded butyl rubber, such as polybutene, which is a thermoplastic elastomer, Pringle doesn’t necessarily teach the matrix material being a thermosetting material (claim 1).
	Shah teaches a cable (Figs 19-22) capable of transmitting power or communication signals (i.e. shielded cable wire), comprising an composition utilized as replacement for shielding, thereby reducing the overall weight and cost of the cable (Paragraph 173), while also improving the shielding of the cable from EMI (Paragraph 36).   Specifically, with respect to claim 1, Pringle discloses a cable (Fig 22) comprising a core unit (Figs 19-22) having at least one conductor (not numbered) and an insulating layer (not numbered) surrounding each conductor (not numbered, Paragraph 174-176), a first shielding layer (1920, 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the thermoplastic matrix material composition of Pringle to comprise the thermosetting matrix material configuration as taught by Shah because Shah teaches that such a configuration may utilize a thermoplastic (Paragraph 181), thermosetting (Paragraph 181), or thermoplastic elastomer (Paragraph 182), with the cable (Figs 19-22) capable of transmitting power or communication signals (i.e. shielded cable wire), wherein the composition utilized as replacement for shielding will reduce the overall weight and cost of the cable (Paragraph 173), while also improving the shielding of the cable from EMI (Paragraph 36) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Pringle also doesn’t specifically disclose the first shielding layer being extruded on the filler layer (claim 8), nor the cable further comprising at least one third shielding 
With respect to claim 8, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify the cable of Pringle to comprise the first shielding layer being extruded on the filler layer instead of the insulation layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
With respect to claim 13, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify the cable of Pringle to further comprise at least one third shielding layer formed of the polymer-carbon composite inside or outside of the second shielding layer in the radial direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (St. Regis Paper Co v. Bemis Co., 193 USPQ 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 19, 2021